USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                                                 United States Court of Appeals                     For the First Circuit                                                                No. 97-2379                          UNITED STATES,                            Appellee,                                v.                         KIRK A. HENSON,                      Defendant, Appellant.          APPEAL FROM THE UNITED STATES DISTRICT COURT                                                   FOR THE DISTRICT OF MAINE                                [Hon. Gene Carter, U.S. District Judge]                                                             Before                                                     Torruella, Chief Judge,                 Coffin, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                     William Maselli on brief for appellant.     Jay P. McCloskey, United States Attorney, George T. Dilworthand F. Mark Terison, Assistant United States Attorneys, on brieffor appellee.June 10, 1998                                                                            Per Curiam.  Upon careful review of the briefs and    record, we perceive no merit in defendant's appellate    arguments:                (1)  The factual findings supporting the suppression    ruling were not clearly erroneous, notwithstanding defendant's    contrary view of the circumstances of his inculpatory statement    to his probation officer.                (2)  The district court acted within its considerable    discretion in limiting defendant's repetitious cross-    examination.  Any error in allowing into evidence the probation    officer's memorandum was harmless.                (3)  The district court applied appropriate legal    standards in denying defendant's claims for downward departure.     We have no jurisdiction to review the discretionary bases of    those denials.              Affirmed.  See 1st Cir. Loc. R. 27.1.